DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11-12, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Erb (U.S. 5976026) in view of Torch (U.S. 20110092318) in further view of Del Greco (U.S. 9216340)
Regarding claim 1, Erb discloses a sporting device comprising:
a base (Fig. 1, base 14) comprising a base floor having a retaining ring (Col, 8 Lns. 58-60, pocket 39) for receiving a ring bearing (Fig. 21, bearing 50), a peripheral side rim (Col. 8 Lns. 59-60, beveled area 39A) and at least one stabilizing peripheral flange (Fig. 22, end 54 has recess for receiving extension 16) having a recessed area for receiving a foot extension (Fig. 22, foot extension 16)
a rotating foot plate (Fig. 1, rotating disc 24)
Fig 21-22, foot plate 24 sits within base 14 which forms housing) 
However, Erb does not disclose and rotates less than 360 degrees and a rotating foot plate which engages the ring bearing via a ringed flange.
Torch discloses rotates less than 360 degrees (Fig. 8, block 64 extending into recess will cause less than 360 degree rotation) 
However, Torch does not disclose a rotating foot plate which engages the ring bearing via a ringed flange 
Del Greco discloses a rotating foot plate which engages the ring bearing via a ringed flange (Fig. 3A, bearing surface 5 engages bearing balls, as the flange encircles the bearing, one of ordinary skill would readily recognize flange is ring shape)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device which increases resistance as the plate is rotated of Erb with the rotation limiter structure for a foot plate device, as taught by Torch to provide Erb with the advantage of preventing injury to a player by not allowing 360 degree rotation
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device which increases resistance as the plate is rotated of Erb with the ringed flange, as taught by Del Greco to provide Erb with the advantage of further reducing friction (Col. 55-65)
Regarding claim 6, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose the base floor comprises at least one ridge for increased friction during rotation of the rotating foot plate.
DelGreco discloses the base floor comprises at least one ridge (Fig. 1, ridges 10) for increased friction during rotation of the rotating foot plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device of Erb with the ridges for a foot plate device, as taught by DelGreco to provide Erb with the advantage of preventing slipping of the device when in use 
Regarding claim 7, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose the base floor comprises a plurality of ridges extending radially from the retaining ring to an inner circumference of the peripheral side rim.
DelGreco discloses the base floor comprises a plurality of ridges (Fig. 1, ridges 10) extending radially from the retaining ring to an inner circumference of the peripheral side rim.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device of Erb with the ridges for a foot plate device, as taught by DelGreco to provide Erb with the advantage of preventing slipping of the device when in use 
Regarding claim 8, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose the base floor comprises an annular ridge disposed between the retaining ring and an inner circumference of the peripheral side rim.
While DelGreco does not explicitly disclose the base floor comprises an annular ridge disposed between the retaining ring and an inner circumference of the peripheral side rim, DelGreco discloses (Fig. 1, ridges 10) and would be a matter of change in shape to provide an annular ridge as the function of providing preventing movement would remain unchanged and one of ordinary skill in the art would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Regarding claim 11, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, Erb does not disclose the foot plate comprises notches which engage with the at least one tab during rotation of the foot plate.
Torch discloses the foot plate comprises notches (Fig. 8 foot plate has cutout/notch which engages with tab 64) which engage with the at least one tab during rotation of the foot plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device which increases resistance as the plate is rotated of Erb with the rotation limiter structure for a foot plate device, as taught by Torch to provide Erb with the advantage of preventing injury to a player by not allowing 360 degree rotation.  
Regarding claim 12, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
	Erb further discloses at least one foot extension (Fig. 22, foot extension 16 engages with recessed area on base 14) configured to engage with a recessed area on the base flange.
Regarding claim 17, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
Erb further discloses two foot extensions wherein a first foot extension (Fig. 22, foot extension 16 engages with recessed area) is configured at one end to engage with a recessed area on the base flange and is configured at another end to engage with the second foot extension (Fig. 1, foot extension 16 engages with second foot extension 18).
claim 19, the combination of Erb and Torch discloses a method of practicing a swing motion for a sport using a bat or club, wherein the method comprises providing a device of claim 1 (see claim 1 above);
 placing one foot on the rotating foot plate (Col. 7 Lns. 59-61, back foot on rotating disc 24) and the other foot in front (Col. 7 Lns. 60-67, front foot on second part 16) of the rotating foot plate in a stance normally taken by a user when swinging at a pitched or teed ball; 
and performing practice swings wherein the foot placed on the rotating foot plate is rotated such that the hips are swiveled in the direction of the rotation of the rotating plate (col. 7 Lns. 60-67 – Col. 8 Lns. 1-25, batter can practice swing by rotating foot on foot plate)
Regarding claim 20, the combination of Erb and Torch discloses A method of training on a sporting device, said method comprising: providing a sporting device of claim 1 (see claim 1 above);  374399.008 
engaging at least one foot extension (Fig 22, foot extension 16 engaged to base 14) to the base; 
engaging at least one foot stop (Col. 8 Lns. 1-7, foot stop 18 engages foot when proper stride has been made) along the length of the foot extension to obtain a desired stance; 
placing a first rotating foot on the foot plate (Col. 7 Lns. 59-61, back foot on rotating disc 24); 
placing a second off foot on the foot extension (Col. 7 Lns. 60-67, front foot on second part 16) adjacent one of said at least one stop; 
and applying a torque to rotate said first rotating foot col. 7 Lns. 60-67 – Col. 8 Lns. 1-25, batter can practice swing by rotating foot on foot plate).
Regarding claim 21, Erb discloses the claimed invention substantially as claimed, as seen above in claim 20. 
Erb further discloses said applying a torque comprises swinging a golf club (Col. 1 Lns. 5-10, device teaches hitting in games such as golf, i.e. using a golf club)
claim 22, Erb discloses the claimed invention substantially as claimed, as seen above in claim 20. 
Erb further discloses said applying a torque comprises swinging a baseball bat (Col. 1 Lns. 5-10, device teaches hitting in games such as baseball, i.e. using a baseball bat)

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb (U.S. 5976026) and Torch (U.S. 20110092318) and Del Greco (U.S. 9216340) in view of Caponigro (U.S. 8771157)
Regarding claim 2, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose wherein said base comprises a tab extending inwardly from the peripheral side rim for limiting rotation of the foot plate to less than 360 degrees. 
Caponigro discloses wherein said base comprises a tab (see annotated figure below) extending inwardly from the peripheral side rim for limiting rotation of the foot plate to less than 360 degrees.

    PNG
    media_image1.png
    269
    474
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device which increases resistance as the plate is rotated of Erb with the rotation limiter structure for a foot plate device, as taught by Caponigro to provide Erb with the advantage of preventing injury to a player by not allowing 360 degree rotation.  
claim 3, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose said base comprises two opposing tabs extending inwardly from the peripheral side rim for limiting rotation of the foot plate to less than 360 degrees
Caponigro discloses said base comprises two opposing tabs extending inwardly (see annotated figure below) from the peripheral side rim for limiting rotation of the foot plate to less than 360

    PNG
    media_image2.png
    269
    474
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device which increases resistance as the plate is rotated of Erb with the rotation limiter structure for a foot plate device, as taught by Caponigro to provide Erb with the advantage of preventing injury to a player by not allowing 360 degree rotation.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Erb (U.S. 5976026) and Torch (U.S. 20110092318) and Del Greco (U.S. 9216340) in view of Frampton (U.S. 20160236053)
Regarding claim 4, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose the base has a bottom face comprising gripping ridges.
Frampton discloses the base has a bottom face comprising gripping ridges (Fig. 6, gripping nubs/ridges 128)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device of Erb with the frictional knubs for a foot plate device, as taught by Frampton to provide Erb with the advantage of preventing slipping of the device when in use 
Regarding claim 5, Erb discloses the claimed invention substantially as claimed, as seen above in claim 4. 
However, Erb does not disclose the gripping ridges are linear and extend radially from a center of the bottom face of the base.
While Frampton does not explicitly disclose the gripping ridges are linear and extend radially from a center of the bottom face of the base, Frampton discloses (Fig. 6, gripping nubs/ridges 128) and would be a matter of change in shape to provide linear gripping ridges as the function of providing increased friction would remain unchanged and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device of Erb with the frictional knubs for a foot plate device, as taught by Frampton to provide Erb with the advantage of preventing slipping of the device when in use 

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erb (U.S. 5976026), Torch (U.S. 20110092318) and Del Greco (U.S. 9216340) in view of Mahoney (U.S. 20030224882)
Regarding claim 9, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose the footplate comprises a top surface comprising knubs for gripping between the foot plate and a foot of a user of the sporting device.
Mahoney discloses a top surface comprising knubs (Fig. 4, knubs 22) for gripping between the foot plate and a foot of a user of the sporting device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device of Erb with the frictional knubs for a foot plate device, as taught by Mahoney to provide Erb with the advantage of preventing slipping of the foot when in use. 
Regarding claim 10, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
However, Erb does not disclose the foot plate comprises a top surface having a cover comprising knubs for gripping between the foot plate and a foot of a user of the sporting device.
Mahoney discloses the foot plate comprises a top surface having a cover comprising knubs (Fig. 4, knubs 22) for gripping between the foot plate and a foot of a user of the sporting device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device which increases resistance as the plate is rotated of Erb with the rotation limiter structure for a foot plate device, as taught by Torch to provide Erb with the advantage of preventing injury to a player by not allowing 360 degree rotation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotating foot plate device of Erb with the frictional knubs for a foot . 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erb (U.S. 5976026), Torch (U.S. 20110092318) and Del Greco (U.S. 9216340) in view of Aldoupolis (U.S. 20180161653)
Regarding claim 13, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
Erb further discloses the at least one foot extension comprises a cut-out area (Fig. 19, extension 16 has cutout area to receive component 18)
However, Erb does not disclose the at least one foot extension comprises a plurality of gaps formed along a midline thereof
Aldoupolis discloses the at least one foot extension comprises a plurality of gaps (Fig. 1A, gaps 33 formed along midline) formed along a midline thereof
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot training device of Erb with the adjustable foot stop, as taught by Aldoupolis to provide Erb with the advantage of easily adjusting the distance between the back foot and front foot during swing training. 
Regarding claim 18, Erb discloses the claimed invention substantially as claimed, as seen above in claim 13. 
However, Erb does not disclose a foot stop which is disposable in the gap formed in the foot extension.
Aldoupolis discloses a foot stop which is disposable in the gap formed in the foot extension (Fig. 1A, foot stop 15 disposed in gap 33 on extension 13).
. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erb (U.S. 5976026), Torch (U.S. 20110092318) and Del Greco (U.S. 9216340) in view of Hedgepath (U.S. 20060258486)
Regarding claim 14, Erb discloses the claimed invention substantially as claimed, as seen above in claim 12. 
However, Erb does not disclose the at least one foot extension comprises an aperture for receiving a stake or rod for securing the foot piece to the ground.
Hedgepath discloses the at least one foot extension comprises an aperture for receiving a stake or rod (Par. 59 Lns. 16-19 stake used to secure device to ground) for securing the foot piece to the ground. It is noted that while Hedgepath alone does not disclose the foot extension, when taken in combination with Erb and Torch, the combination of which discloses the foot extension, one of ordinary skill would readily recognize the stakes of Hedgepath securing the device to the ground would be used in combination with Erb and Torch to secure the foot extension to the ground. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot training device of Erb with the stake securing the device to the ground, as taught by Hedgepath to provide Erb with the advantage of ensuring no unwanted movement of the device occurs. 
Regarding claim 15, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
Erb does not disclose the cut-out area comprises an aperture for receiving a stake or rod for securing the foot piece to the ground.
Hedgepath discloses the cut-out area comprises an aperture for receiving a stake (Par. 59 Lns. 16-19, stake used to secure device to ground) or rod for securing the foot piece to the ground. It is noted that while Hedgepath alone does not disclose the cutout area, when taken in combination with Erb and Torch, the combination of which discloses the cutout area, one of ordinary skill would readily recognize the stakes of Hedgepath securing the device to the ground
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot training device of Erb with the stake securing the device to the ground, as taught by Hedgepath to provide Erb with the advantage of ensuring no unwanted movement of the device occurs. 
Regarding claim 16, Erb discloses the claimed invention substantially as claimed, as seen above in claim 1. 
Erb further discloses a coupler (Fig. 22, coupler 16) which engages with the recessed area (Fig. 22, engages recessed area in base 14) of the base flange
However, Erb does not disclose the coupler comprises an aperture for receiving a stake or rod for securing the base to the ground.
Hedgepath discloses the coupler comprises an aperture for receiving a stake or rod (Par. 59 Lns. 16-19, stake used to secure device to ground) for securing the base to the ground. It is noted that while Hedgepath alone does not disclose the coupler, when taken in combination with Erb and Torch, the combination of which discloses the coupler, one of ordinary skill would readily recognize the stakes of Hedgepath securing the coupler to the ground
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot training device of Erb with the stake securing the device to the . 
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards claim 1, it is argued the amendment regarding the ringed flange was not previously claimed, and therefore the fact that Erb and Torch do not disclose the claimed limitation is moot. 
Regarding the arguments that Erb and Torch do not include a ring bearing, it is argued that Erb, as disclosed above discloses a spindle which acts as a ring bearing as claimed, and as understood by the plain meaning of bearing, a bearing is a support, guide or locating piece for rotating a mechanical part (https://www.thefreedictionary.com/bearing), and therefore, one of ordinary skill would readily recognize Erb discloses the bearing as claimed. 
Regarding the arguments directed towards Del Greco, it is argued that the bearing surface engages the bearing, as the bearing surface encircles the bearing, one of ordinary skill would readily recognize the bearing surface of Del Greco as a ring flange that engages the bearing as claimed. 
Therefore, for the reasons noted, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/

/ALVIN A HUNTER/             Primary Examiner, Art Unit 3711